DETAILED ACTION
Acknowledgements
This Office Action addresses U.S. Application No. 17/013,566.  Based upon a review of the instant application, the actual filing date of the instant application is 9/5/2020.  Since the instant application was filed after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this proceeding.
The instant application is a reissue application of U.S. Patent No. 9,910,775 (“the ‘775 Patent”). The ‘775 Patent matured from U.S. Patent Application 15/l60,780 filed May 20, 2016, which was a continuation-in-part of application No. 14/501,851 filed on September 30, 2014 now U.S. Patent No. 9,372,759, and the instant application also claims priority to U.S. provisional application 62/012,825 filed June 16, 2014.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘759 Patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Applications
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	The declaration does not specifically mention an error relied upon to support the reissue application. The declaration merely states the reissue is a narrowing reissue by which claims 1 through 11 are narrowed in view of prior art, however the declaration does not specifically identify error in the original claims. Per MPEP 1414(II) (emphasis added),
“A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”


Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-20 of copending Application No. 17/013,563 (hereinafter the “reference application”) in view of Tsukamoto.

The following tables are provided to show the similarities between claims in the instant application and the reference application.

Claim 1 instant application
Claim 1 reference application
A memory module comprising: 
an adaptive back-up controller configured to calculate an adaptive back-up time based on a reserve power source for backing up a volatile memory to a nonvolatile memory, and
a processor core, coupled to the adaptive back-up controller, configured to back up at least a portion of the volatile memory to the nonvolatile memory within the adaptive back-up time based on a back-up priority.
A memory module comprising:

an adaptive back-up controller configured to calculate an adaptive back-up time based on
a reserve power source for backing up a volatile memory to a nonvolatile memory; and

a processor core, coupled to the adaptive back-up controller, configured to back up at least a portion of the volatile memory to the nonvolatile memory within the
adaptive back-up time.



Claim 1 of the reference application recites all of the limitations of claim 1 of the instant application with the exception of the limitation regarding backing up the data in the volatile memory to a non-volatile memory based on a back-up priority (emphasis added).
	Tsukamoto teaches, in an analogous system, a processor core that backs up data from a volatile to a non-volatile memory in the event of a power failure of a primary power source based on a back-up priority (see paragraph 87, “The first backup processing is processing for backing up data in the blocks included in the cache memory 201b and associated with, in the backup management table 213a, the 3-bit flags whose bits [1] (Stay) and bits [0] (Skip) indicate "0". That is, the first backup processing is processing for saving, to the NAND flash memory 201a, the data in the blocks in the cache memory 201b which are not low in the priority and are not to be skipped.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify claim 1 of the reference application with the above teachings of Tsukamoto in order increase the reliability of storing important data by storing it earlier as suggested by Tsukamoto (see paragraph 184).

	Each of the limitations in claims 2 and 6-10 of the instant application are recited in claims 2 and 6-10 of the reference application.
Claims 4 and 5 instant app.
Claims 4 and 5 reference app.
4. The memory module as claimed in claim 1 wherein: 
the adaptive back-up controller is further configured to calculate a write entries commit from the volatile memory to back-up volatile data functioning as a cache data based on the back-up priority; and 
the processor core is further configured to back-up the write entries commit.


5. The memory module as claimed in claim 1 wherein:

the adaptive back-up controller is further configured to adjust a write entries commit from the volatile memory to back-up volatile data functioning as a cache data based on the back-up priority selecting dirty data from the cache data; and 

the processor core is further configured to back-up the write entries commit for the dirty
data.

4. The memory module as claimed in claim 1 wherein:

the adaptive back-up controller is further configured to calculate a write entries commit
from the volatile memory to back-up; and



the processor core is further configured to back-up the write entries commit.



5. The memory module as claimed in claim 1 wherein:

the adaptive back-up controller is further configured to adjust a write entries commit from the volatile memory to back-up, and




the processor core is further configured to back-up the write entries commit.



	
	Regarding claims 4 and 5, each of the limitation recited in claims 4 and 5 of the instant application are recited in claims 4 and 5 of the reference application with the exception of volatile data functioning as cache data based on the back-up priority.
	Tsukamoto teaches, in an analogous system, volatile data functioning as cache data based on the back-up priority (see paragraph 87, “The first backup processing is processing for backing up data in the blocks included in the cache memory 201b and associated with, in the backup management table 213a, the 3-bit flags whose bits [1] (Stay) and bits [0] (Skip) indicate "0". That is, the first backup processing is processing for saving, to the NAND flash memory 201a, the data in the blocks in the cache memory 201b which are not low in the priority and are not to be skipped.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify claim 1 of the reference application with the above teachings of Tsukamoto in order increase the reliability of storing important data by storing it earlier as suggested by Tsukamoto (see paragraph 184).

Claim 11 instant application
Claim 11 reference application
11. A method of operation of a memory module comprising:

calculating an adaptive back-up time based on a reserve power source for backing up a
volatile memory to a nonvolatile memory and

backing up at least a portion of the volatile memory to the nonvolatile memory within the
adaptive back-up time based on a back-up priority.
11. A method of operation of a memory module comprising:

calculating an adaptive back-up time based on a reserve power source for backing up a volatile memory to a nonvolatile memory and

backing up at least a portion of the volatile memory to the nonvolatile memory within the
adaptive back-up time.



Claim 11 of application 17/013,563 recites all of the limitations of claim 11 of the instant application with the exception of the limitation regarding backing up the data in the volatile memory to a non-volatile memory based on a back-up priority (emphasis added).
	Tsukamoto teaches, in an analogous system, a processor core that backs up data from a volatile to a non-volatile memory in the event of a power failure of a primary power source based on a back-up priority (see paragraph 87, “The first backup processing is processing for backing up data in the blocks included in the cache memory 201b and associated with, in the backup management table 213a, the 3-bit flags whose bits [1] (Stay) and bits [0] (Skip) indicate "0". That is, the first backup processing is processing for saving, to the NAND flash memory 201a, the data in the blocks in the cache memory 201b which are not low in the priority and are not to be skipped.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify claim 1 of the reference application with the above teachings of Tsukamoto in order increase the reliability of storing important data by storing it earlier as suggested by Tsukamoto (see paragraph 184).

Each of the limitations in claims 12 and 16-20 of the instant application are recited in claims 12 and 16-20 of the reference application.

	
Claims 14, 15 instant app.
Claims 14, 15 reference app.
14. The method as claimed in claim 11 further comprising:

calculating a write entries commit from the volatile memory to back-up volatile data functioning as a cache data based on the back-up priority, and wherein:

backing up at least the portion of the volatile memory includes backing up the write
entries commit.

15. The method as claimed in claim 11 further comprising:

adjusting a write entries commit from the volatile memory to back-up volatile data functioning as a cache data based on the back-up priority selecting dirty data from the cache data; and
wherein:

backing up at least a portion of the volatile memory to the nonvolatile memory within the
adaptive back-up time includes backing up the write entries commit for the dirty data.
14. The method as claimed in claim 11 further comprising:

calculating a write entries commit from the volatile memory to back-up; and
wherein:



backing up at least the portion of the volatile memory includes backing up the write
entries commit.

15. The method as claimed in claim 11 farther comprising:

adjusting a write entries commit from the volatile memory to back-up; and
wherein:





backing up at least a portion of the volatile memory to the nonvolatile memory within the
adaptive back-up time includes backing up the write entries commit.



	Regarding claims 14 and 15, each of the limitation recited in claims 14 and 15 of the instant application are recited in claims 14 and 15 of the reference application with the exception of volatile data functioning as cache data based on the back-up priority.
	Tsukamoto teaches, in an analogous system, volatile data functioning as cache data based on the back-up priority (see paragraph 87, “The first backup processing is processing for backing up data in the blocks included in the cache memory 201b and associated with, in the backup management table 213a, the 3-bit flags whose bits [1] (Stay) and bits [0] (Skip) indicate "0". That is, the first backup processing is processing for saving, to the NAND flash memory 201a, the data in the blocks in the cache memory 201b which are not low in the priority and are not to be skipped.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify claim 1 of the reference application with the above teachings of Tsukamoto in order increase the reliability of storing important data by storing it earlier as suggested by Tsukamoto (see paragraph 184).

These are provisional nonstatutory double patenting rejections.

Claims 3 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-20 of copending Application No. 17/013,563 in view of Tsukamoto and further in view of Sekino.

Claim 3 instant app.
Claim 3 reference app.
3. The memory module as claimed in claim 1 wherein the adaptive back-up controller is further configured to calculate an available back-up time for the reserve power source based on stopping storage system maintenance functions.
3. The memory module as claimed in claim 1 wherein the adaptive back-up controller is further configured to calculate an available back-up time for the reserve power source.



Claim 3 of the reference application recites each of the limitations in claim 3 of the instant application with the exception of the limitations regarding backing up the data in the volatile memory to a non-volatile memory based on a back-up priority (emphasis added) and the available back-up time for the reserve power source is based on stopping storage system maintenance functions.
	Tsukamoto teaches, in an analogous system, a processor core that backs up data from a volatile to a non-volatile memory in the event of a power failure of a primary power source based on a back-up priority (see paragraph 87, “The first backup processing is processing for backing up data in the blocks included in the cache memory 201b and associated with, in the backup management table 213a, the 3-bit flags whose bits [1] (Stay) and bits [0] (Skip) indicate "0". That is, the first backup processing is processing for saving, to the NAND flash memory 201a, the data in the blocks in the cache memory 201b which are not low in the priority and are not to be skipped.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify claim 1 of the reference application with the above teachings of Tsukamoto in order increase the reliability of storing important data by storing it earlier as suggested by Tsukamoto (see paragraph 184).
	Sekino teaches, in analogous system, stopping storage system maintenance functions in order to increase the amount of available backup time (see paragraph 132, “When reducing the overall capacity of the cache memory, as described with reference to embodiment 1, a partial stopppage of the refreshing operation of the memory (partial refreshing operation) or the stoppage of the refreshing operation and the power supply can be performed via memory module units. Thus, the consumption power can be reduced even further, and the data backup time can be elongated according to the reduced power quantity.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify claim 3 of the reference application with the above teachings of Sekino in order to elongate the available back up time as suggested by Sekino (see paragraph 132).

Claim 13 instant app
Claim 13 reference app
13. The method as claimed in claim 11 wherein calculating the adaptive back-up time based on the reserve power source includes calculating an available back-up time for the reserve power source based on stopping storage system maintenance functions.
13. The method as claimed in claim 11 wherein calculating the adaptive back-up
time based on the reserve power source includes calculating an available back-up time for the reserve power source.



Claim 13 of the reference application recites each of the limitations in claim 13 of the instant application with the exception of the limitations regarding backing up the data in the volatile memory to a non-volatile memory based on a back-up priority (emphasis added) and the available back-up time for the reserve power source is based on stopping storage system maintenance functions.
	Tsukamoto teaches, in an analogous system, a processor core that backs up data from a volatile to a non-volatile memory in the event of a power failure of a primary power source based on a back-up priority (see paragraph 87, “The first backup processing is processing for backing up data in the blocks included in the cache memory 201b and associated with, in the backup management table 213a, the 3-bit flags whose bits [1] (Stay) and bits [0] (Skip) indicate "0". That is, the first backup processing is processing for saving, to the NAND flash memory 201a, the data in the blocks in the cache memory 201b which are not low in the priority and are not to be skipped.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify claim 1 of the reference application with the above teachings of Tsukamoto in order increase the reliability of storing important data by storing it earlier as suggested by Tsukamoto (see paragraph 184).
	Sekino teaches, in analogous system, stopping storage system maintenance functions in order to increase the amount of available backup time (see paragraph 132, “When reducing the overall capacity of the cache memory, as described with reference to embodiment 1, a partial stopppage of the refreshing operation of the memory (partial refreshing operation) or the stoppage of the refreshing operation and the power supply can be performed via memory module units. Thus, the consumption power can be reduced even further, and the data backup time can be elongated according to the reduced power quantity.”).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify claim 13 of the reference application with the above teachings of Sekino in order to elongate the available back up time as suggested by Sekino (see paragraph 132).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 4-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi et al. (U.S. Patent No. 8,566,639 hereinafter “Moshayedi”) in view of Crow et al. (U.S. Patent No. 9,141,505 hereinafter “Crow”) and further in view of Tsukamoto et al. (U.S. Pub. No. 2012/0254636 hereinafter “Tsukamoto”).

	Referring to claim 1, Moshayedi teaches a memory module comprising:
	a […] back-up controller (see item 200 in figure 2) that monitors a reserve power source for backing up a volatile memory to a nonvolatile memory (see also lines 25-27 of column 3, lines 34-37 of column 14, and lines 24-30 of column 16); and
	a processor core (see item 110 in figure 1), coupled to the […] back-up controller, configured to back up at least a portion of the volatile memory to the nonvolatile memory within the […] back-up time […] (see lines 46-53 of column 2).
	Moshayedi fails to teach the back-up controller being adaptive in that it calculates a back-up time based on the reserve power source and Moshayedi fails to teach the processor core performing the back-up within an adaptive back-up and based on a back-up priority.
	Crow teaches a back-up controller that is an adaptive back-up controller that calculates an adaptive back-up time based on a reserve power source (see one of items 72-74 in figure 3 and lines 1-9 of column 8, “Following the step 122 is a step 124 where a threshold is calculated. The threshold determined at the step 124 corresponds to an amount of time available to transfer data from volatile memory to non-volatile memory, which is a function of battery power. As discussed elsewhere herein, in some instances it is possible for the battery to be damaged and/or degraded, in which case the amount of time available, and thus the threshold, decreases.”); Crow further teaches a processor core performing a back-up within the calculated adaptive back-up time (see lines 18-26 of column 6, “In an embodiment herein, when regular electrical power is unexpectedly lost, the system copies data from volatile global memory 37 (described above) and possibly other volatile memory locations to the vault 86 and possibly other non-volatile memory locations using power from the battery 88. Obviously, it is desirable to copy all of the data from volatile memory to non-volatile memory before the battery 88 runs out of power.”).
	Crow is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module of Moshayedi with the above teachings of Crow such that the back-up controller is an adaptive back-up controller that calculates an adaptive back-up time based on a reserve power source and such that the processor core performs back-up within the calculated backup time. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1, “However, in some instances, a power failure may be preceded by component failures that may affect the amount of time it takes to transfer data from volatile memory to non-volatile memory. It also possible for components of the battery to fail, thus decreasing battery power and the amount of time available to transfer the data. When the system is thus degraded, it is useful for a user (operator) to know when there is no longer enough battery power to guarantee transfer of all of the data from volatile memory to non-volatile memory following a power failure. It may also be useful to take steps to decrease an amount of time needed to transfer the data.”). Additionally, such a modification would be merely using a known technique of measuring an adaptable back-up time based on a reserve power source as taught by Crow to improve a similar storage device that moves data from a volatile to non-volatile memory in the event of a loss of power from a primary power source as taught by Moshayedi.
	The combination of Moshayedi and Crow fails to teach the processor core backing up at least of portion of the data based on a back-up priority.
	Tsukamoto teaches, in an analogous system, a processor core that backs up data from a volatile to a non-volatile memory in the event of a power failure of a primary power source based on a back-up priority (see paragraph 87, “The first backup processing is processing for backing up data in the blocks included in the cache memory 201b and associated with, in the backup management table 213a, the 3-bit flags whose bits [1] (Stay) and bits [0] (Skip) indicate "0". That is, the first backup processing is processing for saving, to the NAND flash memory 201a, the data in the blocks in the cache memory 201b which are not low in the priority and are not to be skipped.”).
	Tsukamoto is analogous to the claimed invention as both are directed toward backing up data from volatile to non-volatile memory in the event of a power failure of a primary power source.
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Moshayedi and Crow with the above teachings of Tsukamoto in order increase the reliability of storing important data by storing it earlier as suggested by Tsukamoto (see paragraph 184).
	
	Referring to claim 2, the combination of Moshayedi, Crow, and Tsukamoto teaches the memory module of claim 1 (as shown above) and Crow teaches the adaptive back-up controller is further configured to adjust the adaptive back-up time based on a change to the reserve power source (see figure 7 and lines 34-64 of column 9).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to further modify the memory module with the above teachings of Crow such adaptive back-up time is adjusted based on a change in reserve power source. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1).

	Referring to claim 4, the combination of Moshayedi, Crow, and Tsukamoto teaches the memory module of claim 1 (as shown above), and Crow further teaches the adaptive back-up controller is further configured to calculate a write entries commit from the volatile memory to back-up volatile data functioning as cache data […] (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory); and
	the processor core is further configured to back-up the write entries commit (see lines 23-25 of column 6, “…it is desirable to copy all of the data from volatile to non-volatile memory.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).
	Tsukamoto teaches, in an analogous system, considering a back-up priority for data to be backed up from a volatile to non-volatile memory (see paragraph 68, “The bit [2] of the 3-bit flag indicates whether or not dual writing (Dual) is to be performed. The bit [1] represents a flag indicating priority. The bit [1] at which the flag is set (i.e., "1" is set) indicates lower priority (Stay) than the bit [1] at which the flag is not set. In addition, the bit [0] represents a flag for determining whether or not the backup is to be skipped. When "1" is set for the bit [0], this means that the backup may not be performed.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Moshayedi, Crow, and Tsukamoto with the above further teachings of Tsukamoto in order to faster processing by not saving data that is intended to be skipped as suggested by Tsukamoto (see paragraph 68).


	Referring to claim 5, the combination of Moshayedi, Crow, and Tsukamoto teaches the memory module of claim 1 (as shown above), and Crow further teaches the adaptive back-up controller is further configured to adjust a write entries commit from the volatile memory to back-up volatile data functioning as cache data […] selecting dirty data from the cache data (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory); and
	the processor core is further configured to back-up the write entries commit for the dirty data (see lines 23-25 of column 6, “…it is desirable to copy all of the data from volatile to non-volatile memory”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).
	Tsukamoto teaches, in an analogous system, considering a back-up priority for data to be backed up from a volatile to non-volatile memory (see paragraph 68, “The bit [2] of the 3-bit flag indicates whether or not dual writing (Dual) is to be performed. The bit [1] represents a flag indicating priority. The bit [1] at which the flag is set (i.e., "1" is set) indicates lower priority (Stay) than the bit [1] at which the flag is not set. In addition, the bit [0] represents a flag for determining whether or not the backup is to be skipped. When "1" is set for the bit [0], this means that the backup may not be performed.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Moshayedi, Crow, and Tsukamoto with the above further teachings of Tsukamoto in order to faster processing by not saving data that is intended to be skipped as suggested by Tsukamoto (see paragraph 68).


	Referring to claim 6, the combination of Moshayedi, Crow, and Tsukamoto teaches the memory module of claim 1 (as shown above), Crow further teaches the adaptive back-up controller is further configured to calculate a write entries commit, based on a nonvolatile latency and a nonvolatile bandwidth, from the volatile memory to back-up (see lines 48-54 of column 6, “For example, if PCIe is used for interconnection of the components 72-74, 82-84, 92, 94 of the director 42a, then it is possible that some of the lanes (PCIe electrical interconnections) used to increase the bandwidth of the PCIe interconnections may fail. Such a failure could, for example, increase the amount of time needed to transfer data to the vault 86.”)
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to further modify the memory module with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 7, the combination of Moshayedi, Crow, and Tsukamoto teaches memory module 11 (as shown above), and Crow further teaches the adaptive back up controller adjusting the adaptive back-up time based on a change to the reserve power source (see figure 7 and lines 34-64 of column 9); and Crow further teaches the adaptive back-up controller adjusting a write entries commit, based on the adaptive back-up time, from the volatile memory to back-up (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory);
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 8, the combination of Moshayedi, Crow, and Tsukamoto teaches the memory module of claim 1 (as shown above), and Moshayedi further teaches the memory module further comprising: 
	a power detector, coupled to the processor core, configured to detect a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”); and 
	a power saving path, coupled to the processor core, configured to back-up the portion of the volatile memory to the nonvolatile memory based on the power failure (see lines 46-53 of column 2, “However, when the power from the primary power source 200 is interrupted, a backup power source supplies sufficient temporary power to DIMM 100 so that controller 110 can cause isolation logic 140 to isolate volatile memory 120 from the external system and then transfer data from volatile memory 120 into non-volatile memory 130 before power from backup power source 200 is depleted. When the primary power source becomes available again, controller 110 transfers the data that was stored in non-volatile memory 130 back into volatile memory 120 and causes isolation logic 140 to reconnect volatile memory 120 to the external system.”).

	Referring to claim 10, The combination of Moshayedi, Crow, and Tsukamoto teaches the memory module of claim 1, (as shown above), and Moshayedi teaches the memory module comprising: 
	a power detector, coupled to the processor core, configured to detect a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”); 
wherein: 
	the processor core is further configured to modify a data transfer mode for the volatile memory to back-up the portion of the volatile memory to the nonvolatile memory based on the power failure (Moshayedi teaches the DRAM chips that are not actively transferring data are put into a self-refresh mode. See lines 1-10 of column 3, “In addition, during the transfer of data from volatile memory 120 to non-volatile memory 130, DRAM chips not being actively transferred are put into a low power state that maintains the data stored in them but consumes less power than a normal operating state. In the DRAM chips of volatile memory 120, this low power state is self-refresh mode. By putting the DRAM chips that are not being actively transferred into a low power state, module 100 requires less power during the backup operation than it would otherwise. This allows, for example, for a smaller and less expensive backup power source to be used.”).

	Referring to claim 11, Moshayedi teaches a method of operation of a memory module comprising:
	monitoring a reserve power source for backing up a volatile memory to a nonvolatile memory (see also lines 25-27 of column 3, lines 34-37 of column 14, and lines 24-30 of column 16); and
	backing up at least a portion of the volatile memory to the nonvolatile memory within the […] back-up time […] (see lines 46-53 of column 2).
	Moshayedi fails to teach monitoring the reserve power source comprises calculating a back-up time based on the reserve power source and Moshayedi fails to teach performing the back-up within an adaptive back-up time based on a back-up priority.
	Crow teaches a method of backing up a storage device comprising calculating an adaptive back-up time based on a reserve power source (see one of items 72-74 in figure 3 and lines 1-9 of column 8, “Following the step 122 is a step 124 where a threshold is calculated. The threshold determined at the step 124 corresponds to an amount of time available to transfer data from volatile memory to non-volatile memory, which is a function of battery power. As discussed elsewhere herein, in some instances it is possible for the battery to be damaged and/or degraded, in which case the amount of time available, and thus the threshold, decreases.”); Crow’s method further comprises performing a back-up within the calculated adaptive back-up time (see lines 18-26 of column 6, “In an embodiment herein, when regular electrical power is unexpectedly lost, the system copies data from volatile global memory 37 (described above) and possibly other volatile memory locations to the vault 86 and possibly other non-volatile memory locations using power from the battery 88. Obviously, it is desirable to copy all of the data from volatile memory to non-volatile memory before the battery 88 runs out of power.”).
	Crow is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify Moshayedi’s method with the above teachings of Crow such that an adaptive back-up time is calculated based on a reserve power source and such that the back-up is performed within the calculated backup time. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1, “However, in some instances, a power failure may be preceded by component failures that may affect the amount of time it takes to transfer data from volatile memory to non-volatile memory. It also possible for components of the battery to fail, thus decreasing battery power and the amount of time available to transfer the data. When the system is thus degraded, it is useful for a user (operator) to know when there is no longer enough battery power to guarantee transfer of all of the data from volatile memory to non-volatile memory following a power failure. It may also be useful to take steps to decrease an amount of time needed to transfer the data.”). Additionally, such a modification would be merely using a known technique of measuring an adaptable back-up time based on a reserve power source as taught by Crow to improve a similar storage device that moves data from a volatile to non-volatile memory in the event of a loss of power from a primary power source as taught by Moshayedi.
	The combination of Moshayedi and Crow fails to teach the processor core backing up at least of portion of the data based on a back-up priority.
	Tsukamoto teaches, in an analogous system, a processor core that backs up data from a volatile to a non-volatile memory in the event of a power failure of a primary power source based on a back-up priority (see paragraph 87, “The first backup processing is processing for backing up data in the blocks included in the cache memory 201b and associated with, in the backup management table 213a, the 3-bit flags whose bits [1] (Stay) and bits [0] (Skip) indicate "0". That is, the first backup processing is processing for saving, to the NAND flash memory 201a, the data in the blocks in the cache memory 201b which are not low in the priority and are not to be skipped.”).
	Tsukamoto is analogous to the claimed invention as both are directed toward backing up data from volatile to non-volatile memory in the event of a power failure of a primary power source.
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Moshayedi and Crow with the above teachings of Tsukamoto in order increase the reliability of storing important data by storing it earlier as suggested by Tsukamoto (see paragraph 184).

	Referring to claim 12, the combination of Moshayedi, Crow, and Kuroda teaches the method of claim 11 (as shown above) and Crow further teaches adjusting the adaptive back-up time based on a change to the reserve power source (see figure 7 and lines 34-64 of column 9).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to further modify the back-up method with the above teachings of Crow such adaptive back-up time is adjusted based on a change in reserve power source. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1).
	
	Referring to claim 14, the combination of Moshayedi and Crow teaches the method of claim 11 (as shown above), and Crow further teaches calculating a write entries commit from the volatile memory to back-up volatile data functioning as cache data […] (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory); and
	Backing up the write entries commit (see lines 23-25 of column 6, “…it is desirable to copy all of the data from volatile to non-volatile memory”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).
	Tsukamoto teaches, in an analogous system, considering a back-up priority for data to be backed up from a volatile to non-volatile memory (see paragraph 68, “The bit [2] of the 3-bit flag indicates whether or not dual writing (Dual) is to be performed. The bit [1] represents a flag indicating priority. The bit [1] at which the flag is set (i.e., "1" is set) indicates lower priority (Stay) than the bit [1] at which the flag is not set. In addition, the bit [0] represents a flag for determining whether or not the backup is to be skipped. When "1" is set for the bit [0], this means that the backup may not be performed.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Moshayedi, Crow, and Tsukamoto with the above further teachings of Tsukamoto in order to faster processing by not saving data that is intended to be skipped as suggested by Tsukamoto (see paragraph 68).

	Referring to claim 15, the combination of Moshayedi and Crow teaches the method of claim 11 (as shown above), and Crow adjusting a write entries commit from the volatile memory to back-up volatile data functioning as cache data […] selecting dirty data from the cache (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory); and
	Backing up at least of portiom of the volatile memory to the non-volatile memory includes backing up the write entries commit for the dirty data (see lines 23-25 of column 6, “…it is desirable to copy all of the data from volatile to non-volatile memory).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).
	Tsukamoto teaches, in an analogous system, considering a back-up priority for data to be backed up from a volatile to non-volatile memory (see paragraph 68, “The bit [2] of the 3-bit flag indicates whether or not dual writing (Dual) is to be performed. The bit [1] represents a flag indicating priority. The bit [1] at which the flag is set (i.e., "1" is set) indicates lower priority (Stay) than the bit [1] at which the flag is not set. In addition, the bit [0] represents a flag for determining whether or not the backup is to be skipped. When "1" is set for the bit [0], this means that the backup may not be performed.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Moshayedi, Crow, and Tsukamoto with the above further teachings of Tsukamoto in order to faster processing by not saving data that is intended to be skipped as suggested by Tsukamoto (see paragraph 68).

	Referring to claim 16, the combination of Moshayedi, Crow, and Tsukamoto teaches the method of claim 11 (as shown above), and Crow further teaches calculating a write entries commit, based on a nonvolatile latency and a nonvolatile bandwidth, from the volatile memory to back-up (see lines 48-54 of column 6, “For example, if PCIe is used for interconnection of the components 72-74, 82-84, 92, 94 of the director 42a, then it is possible that some of the lanes (PCIe electrical interconnections) used to increase the bandwidth of the PCIe interconnections may fail. Such a failure could, for example, increase the amount of time needed to transfer data to the vault 86.”)
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to further modify the back-up method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 17, the combination of Moshayedi, Crow, and Tsukamoto teaches method of claim 11 (as shown above), and Crow further teaches adjusting the adaptive back-up time based on a change to the reserve power source (see figure 7 and lines 34-64 of column 9); and Crow further teaches adjusting a write entries commit, based on the adaptive back-up time, from the volatile memory to back-up (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory);
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to further modify the back-up method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 18, the combination of Moshayedi, Crow, and Tsukamoto teaches method of claim 11 (as shown above), and Moshayedi further teaches detecting a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”); and 
	backing up the portion of the volatile memory to the nonvolatile memory based on the power failure (see lines 46-53 of column 2, “However, when the power from the primary power source 200 is interrupted, a backup power source supplies sufficient temporary power to DIMM 100 so that controller 110 can cause isolation logic 140 to isolate volatile memory 120 from the external system and then transfer data from volatile memory 120 into non-volatile memory 130 before power from backup power source 200 is depleted. When the primary power source becomes available again, controller 110 transfers the data that was stored in non-volatile memory 130 back into volatile memory 120 and causes isolation logic 140 to reconnect volatile memory 120 to the external system.”).


	Referring to claim 20, the combination of Moshayedi, Crow, and Tsukamoto teaches the method as claimed in claim 11 (as shown above), and Moshayedi further teaches 
	detecting a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”); and
	modifying a data transfer mode for the volatile memory to back-up the portion of the volatile memory to the nonvolatile memory based on the power failure (Moshayedi teaches the DRAM chips that are not actively transferring data are put into a self-refresh mode. See lines 1-10 of column 3, “In addition, during the transfer of data from volatile memory 120 to non-volatile memory 130, DRAM chips not being actively transferred are put into a low power state that maintains the data stored in them but consumes less power than a normal operating state. In the DRAM chips of volatile memory 120, this low power state is self-refresh mode. By putting the DRAM chips that are not being actively transferred into a low power state, module 100 requires less power during the backup operation than it would otherwise. This allows, for example, for a smaller and less expensive backup power source to be used.”).

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi in view of Crow and Tsukamoto as applied to claims 1 and 11 above, and further in view of Sekino et al. (U.S. Pub. No. 2013/0097458 hereinafter “Sekino”).

	Referring to claim 3, the combination of Moshayedi, Crow, and Tsukamoto teaches the memory module of claim 1 (as shown above) and Crow further teaches the adaptive back-up controller is further configured to calculate and available back-up time for the reserve power source […] (see lines 41-43 of column 9, “The battery power determined at the step 172 may correspond to an expected amount of time that the battery would run if the system lost power.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow such adaptive back-up time is adjusted based on a change in reserve power source. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1).
	The combination of Moshayed, Crow, and Tsukamoto fails to teach the method includes stopping storage system maintenance functions.	
	Sekino teaches, in analogous system, stopping storage system maintenance functions in order to increase the amount of available backup time (see paragraph 132, “When reducing the overall capacity of the cache memory, as described with reference to embodiment 1, a partial stopppage of the refreshing operation of the memory (partial refreshing operation) or the stoppage of the refreshing operation and the power supply can be performed via memory module units. Thus, the consumption power can be reduced even further, and the data backup time can be elongated according to the reduced power quantity.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Moshayedi, Crow, and Tsukamoto with the above teachings of Sekino in order to elongate the available back up time as suggested by Sekino (see paragraph 132).

	Referring to claim 13, the combination of Moshayedi, Crow, and Tsukamoto teaches the method of claim 11 (as shown above) and Crow further teaches the adaptive back-up controller is further configured to calculate and available back-up time […] (see lines 41-43 of column 9, “The battery power determined at the step 172 may correspond to an expected amount of time that the battery would run if the system lost power.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow such adaptive back-up time is adjusted based on a change in reserve power source. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1).
	The combination of Moshayed, Crow, and Tsukamoto fails to teach the method includes stopping storage system maintenance functions.	
	Sekino teaches, in analogous system, stopping storage system maintenance functions in order to increase the amount of available backup time (see paragraph 132, “When reducing the overall capacity of the cache memory, as described with reference to embodiment 1, a partial stopppage of the refreshing operation of the memory (partial refreshing operation) or the stoppage of the refreshing operation and the power supply can be performed via memory module units. Thus, the consumption power can be reduced even further, and the data backup time can be elongated according to the reduced power quantity.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Moshayedi, Crow, and Tsukamoto with the above teachings of Sekino in order to elongate the available back up time as suggested by Sekino (see paragraph 132).

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi in view of Crow and Tsukamoto as applied to claims 1 and 11 above, and further in view of Hsu et al. (U.S. Pub. No. 2005/0086461 hereinafter “Hsu”).

	Referring to claim 9, the combination of Moshayedi, Crow, and Tsukamoto teaches the memory module of claim 1 (as shown above), and Moshayedi further teaches a power detector, coupled to the processor core, configured to detect a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”). 
	The combination, however fails to teach a program mode circuitry, coupled to the processor core, configured to program a faster write mode for writing to the nonvolatile memory; and wherein the processor core is configured to back-up the portion of volatile memory to the nonvolatile memory with the faster write mode based on the power failure.
	Hsu teaches, in an analogous system, a program mode circuitry, coupled to the processor core, configured to program a faster write mode for writing to the nonvolatile memory; and wherein the processor core is configured to back-up the portion of volatile memory to the nonvolatile memory with the faster write mode based on the power failure (see paragraph 12, “In one embodiment, a boot control module detects a condition such as a power failure requiring a rapid, deterministic data save procedure. To initiate the data save operation, the boot control module reboots the processor, resetting the processor to an initial state and initiating the reloading of a software kernel. All previously existing processes, including the standard operating kernel, are deterministically terminated by the reboot. The boot control module boots the processor with a special data transfer kernel instead of the standard operating kernel.”).
	Hsu is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Moshayedi, Crow, and Tsukamoto with the above teachings of Hsu. One of ordinary skill in the art would have been motivated to make such modification because Hsu suggests the rapid write mode and reduce or eliminate unacceptable non-deterministic delays during the data transfer process caused by other processes that were already running before the power failure occurred (see paragraph 8).

	Referring to claim 19, the combination of Moshayedi, Crow, and Tsukamoto teaches the method of claim 11 (as shown above), and Moshayedi further teaches detecting a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”). 
	The combination, however fails programming a faster write mode for writing to the nonvolatile memory; and backing up the portion of volatile memory to the nonvolatile memory with the faster write mode based on the power failure.
	Hsu teaches, in an analogous system, programming a faster write mode for writing to the nonvolatile memory; backing up the portion of volatile memory to the nonvolatile memory with the faster write mode based on the power failure (see paragraph 12, “In one embodiment, a boot control module detects a condition such as a power failure requiring a rapid, deterministic data save procedure. To initiate the data save operation, the boot control module reboots the processor, resetting the processor to an initial state and initiating the reloading of a software kernel. All previously existing processes, including the standard operating kernel, are deterministically terminated by the reboot. The boot control module boots the processor with a special data transfer kernel instead of the standard operating kernel.”).
	Hsu is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Moshayedi, Crow, and Tsukamoto with the above teachings of Hsu. One of ordinary skill in the art would have been motivated to make such modification because Hsu suggests the rapid write mode and reduce or eliminate unacceptable non-deterministic delays during the data transfer process caused by other processes that were already running before the power failure occurred (see paragraph 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference is cited to further show the state of the art as it pertains to the Applicant’s invention:
U.S. Pub. No. 2005/0132150 to Jewell et al. teaches a system that determines the amount of data that can be transferred from volatile to non-volatile memory in the event of a power failure in the system, at any given time based on the state of back-up power supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992